Citation Nr: 0428131	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  00-06 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for a post-
operative left inguinal hernia.  

2.  Entitlement to service connection for a duodenal ulcer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied a compensable evaluation for a 
post-operative left inguinal hernia, held that new and 
material evidence had not been submitted to reopen a claim 
for service connection for ulcers, and denied service 
connection for tinnitus, psoriasis of the auditory canal and 
skin cancer.  

A June 2000 supplemental statement of the case (SSOC) 
explained that the veteran had never been notified of a 1968 
denial of service connection for an ulcer.  Thus, the denial 
of that claim for service connection did not become final and 
is still open, and the veteran does not need to submit new 
and material evidence to reopen it.  

During a May 2000 hearing, the veteran clarified that he was 
not seeking service connection for tinnitus, and that issue 
is not before the Board.  An October 2002 rating decision 
granted the veteran service connection for recurrent basal 
cell carcinoma, minimal scarring.  A July 2003 rating 
decision granted the veteran service connection for 
seborrheic dermatitis with actinic keratoses.  The veteran 
did not disagree with the evaluations or effective dates 
assigned by these rating decisions.  Since the veteran has 
not appealed the rating or effective date assigned for his 
skin disease, neither issue is in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The claims file is now located at the RO in Phoenix, Arizona 
due to a change of the veteran's address.

The veteran testified at a May 2000 personal hearing on 
appeal that his left testicle "turned black" during 
service.  Service connection for postoperative left hydrocele 
was denied by an RO decision in April 1968.  It is not clear, 
but the veteran may be seeking to reopen that claim.  The 
Board refers this matter to the RO for clarification and any 
indicated development.  

The issue of whether the veteran is entitled to an 
extraschedular rating for his postoperative left inguinal 
hernia is addressed in the remand appended to this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence indicates that the 
veteran's post-operative left inguinal hernia is not 
recurrent or readily reducible, and does not require a truss 
or belt; the residual scar is asymptomatic.

3.  There is no medical evidence of a gastric or duodenal 
ulcer during service or for many years thereafter, nor is 
there any competent evidence of record that links the 
veteran's post-service peptic ulcer disease to service.


CONCLUSIONS OF LAW

1.  Entitlement to a compensable scheduler evaluation for a 
post-operative left inguinal hernia is denied.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7338 (2003).

2.  Service connection for a duodenal ulcer is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed his claim before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that 
discussions in the rating decision on appeal, the January 
2000 statement of the case (SOC) and multiple supplemental 
statements of the case (SSOCs) adequately informed him of the 
information and evidence needed to substantiate his claims.  
A December 2003 SSOC and VCAA notice letters dated in 
September and November 2003 informed him of the VCAA's 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, VCAA notice was 
not provided to the veteran before the September 1999 rating 
decision on appeal; however, the rating decision on appeal 
was entered before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of  the initial RO decision, the RO did not err in 
not providing such notice complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial RO 
decision had already occurred.  Also see O.G.C. Prec. Op. No. 
7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
the November 2003 VCAA letter to the veteran, the RO informed 
the veteran that he could use an enclosed VA Form 21-4142 if 
he wanted VA "to obtain any additional private medical 
records in support of your claim (emphasis added)."  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated service and post-
service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that in June 2000, VA conducted a medical 
examination with regard to the veteran's inguinal hernia.  
The veteran has not asserted that his disability has 
increased in severity since that time.  The Board has 
received VA treatment records dated as recently as 2000.  The 
Board finds that the relevant medical evidence of record, to 
include the June 2000 VA examination report and the veteran's 
treatment records, contains sufficient detail to make a 
decision on this claim.  Thus, there is no duty to provide 
additional examination with regard to this issue.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Regarding the veteran's service connection claim, the Board 
notes that with no objective medical evidence of a duodenal 
ulcer while the veteran was on active duty; no objective 
medical evidence of complaints or treatment of a duodenal 
ulcer within decades following service; and no current 
medical evidence linking a current post-operative duodenal 
ulcer to service, no nexus opinion regarding this claim is 
required.  In the absence of pertinent abnormal findings 
during or more proximate to service, any opinion at this late 
date is not necessary for the adjudication of the claim for 
service connection for a duodenal ulcer.  Under these 
circumstances, there is no duty to provide an examination or 
opinion with regard to the veteran's claim for service 
connection for a duodenal hernia.  Id; Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

The Board further notes that during the pendency of his 
claims the appellant has been afforded opportunities to 
submit information relating to any additional evidence that 
may be available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claims.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background 

The veteran has offered testimony during a May 2000 hearing, 
as well as in various written statements.  The Board will 
address his contentions together for the sake of clarity.  
The veteran contends that he was treated for a duodenal ulcer 
while on active duty, as well as shortly after service by VA.   
The veteran also contends that the current evaluation 
assigned for his post-operative inguinal hernia does not 
adequately reflect the severity of that disability.  During 
his hearing, he testified that he had no pain and did not 
wear a truss.  He said that his left testicle had turned 
black.  (See introduction, above, regarding the latter 
statement.)

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records indicate that he was 
normal on entrance.  He underwent surgical repair of a hernia 
on December 16, 1942.  A January 13, 1943 note provides that 
he was remaining in the hospital for convalescence.  The 
veteran returned to duty on January 26, 1943.  An October 
1944 note provides that the veteran had been treated for a 
fever of undetermined origin.  He complained of pain in the 
upper right and lower left quadrants of the abdomen.  A blood 
test showed the presence of spirochete-like bodies.  The 
veteran was transferred to base hospital.  No diagnosis was 
provided.  The report of the veteran's November 1945 
separation medical examination provides that he had right 
lower quadrant and left lower quadrant scars, and a left 
inguinal scar.  The report specifies that the veteran had no 
defects and no abnormalities were identified.  

The veteran claimed service connection for stomach trouble in 
January 1946.  He noted that he had stomach trouble in July 
1943 and was treated on the USS Rutland, and in the 
dispensary at Bremerton, Washington in 1945.  

The report of a March 1950 VA examination indicates that the 
veteran complained of a dull pain in the left groin area, 
easy fatigability, and constipation with cramping in the 
lower abdomen.  On examination, he had post-operative scars 
on the right lower quadrant and mid-lower abdomen for a 1937 
appendiceal abscess.  The veteran had a diastasis recti that 
produced pulling pain when pressure was directed to it from 
the left as well as a small reducible inguinal hernia.  The 
pertinent diagnosis was scars, post-service, abdomen with 
disastasis recti and residual peritoneal adhesions.  

A July 1950 VA Form 3102 provides that the Navy had no 
records of the veteran concerning stomach trouble in Dutch 
New Guinea in June or July 1943.  

The report of a March 1951 VA examination indicates that the 
veteran reported surgery for a gangrenous infection at age 
19, apparently before service.  The diagnosis was scars, 
abdomen, right and left lower quadrant, result of 
appendectomy, with residual peritoneal adhesions; and 
diastasis of the recti muscles, abdomen.  

A letter dated in 1950 from the veteran's wife provides that 
she met the veteran in 1945, a few days after his separation 
from the service.  He reported to her that his stomach had 
been giving him trouble since service in Dutch New Guinea.  A 
letter from the veteran's mother, also dated in 1950, 
provides that the veteran wrote her letters from New Guinea 
in which he complained of his stomach being upset and being 
unable to eat the food he could get.  She saw him on leave in 
January 1945 and he had stomach pain, frequently vomited, and 
was thin, nervous and unable to eat.  A March 1945 
examination had found that he had too much acid in his 
stomach.   

An October 1967 VA treatment note provides that the veteran 
was diagnosed with a duodenal ulcer, by history.  The report 
does not otherwise refer to any ulcers.  

Hospital records from the Desert Samaritan Hospital show that 
the veteran was treated in December 1982 following a history 
of sudden onset of retrosternal pain, and development of 
discomfort into the abdomen.  The report provides that the 
veteran had no history of ulcers.  In a letter received in 
May 1999, the veteran stated that the hospital report was 
wrong and that he had experienced ulcers since World War II.  
He reported that around 1972, he had been treated at the 
Astoria Hospital with a bleeding ulcer in the area of the 
pancreas.  

Outpatient VA treatment records dated from 1979 to 1999 
indicate that in June 1980, the veteran was seen with a six-
week history of epigastric pain and vomiting that was similar 
to discomfort he had experienced with a prior bleeding ulcer.  
He reported treatment at a hospital in Astoria, Oregon, five 
years earlier, with melena and similar pain.  The veteran was 
diagnosed with an ulcer.  A May 1999 treatment note indicates 
that the veteran has had peptic ulcer disease and numerous 
surgeries.  

The veteran reported in a December 1999 letter that he was 
treated during active duty in Australia for ulcers.  He noted 
that he had been treated twice for his ulcers by non-VA 
providers.  During his May 2000 hearing at the RO, the 
veteran testified that he had been treated for ulcers by VA 
shortly after his separation from service.  

The report of a June 2000 VA examination provides that the 
examiner reviewed the veteran's claims file, and sets forth a 
review of the veteran's pertinent history.  This included a 
perforated duodenal ulcer, operated on in 1982, and peptic 
ulcer disease.  The veteran said that he did not wear a truss 
and could not do much heavy lifting, only under ten pounds.  
He was able to mow the lawn and do farm chores but could not 
lift a bale of hay.  He did not complain of having any 
reducible hernia now and said that he had not felt any 
dislodging in his groin after a bilateral hernia repair done 
many years earlier.  The examination provides results of 
current examination, including a moderate hydrocele on the 
right testicle with normal right testicle, and a left 
testicle within normal limits and without a hydrocele.  The 
impression was bilateral inguinal hernias.  

The examiner stated that the veteran had excellent resolution 
in his symptoms with a herniorrhaphy performed many years 
ago.  He was not currently wearing a truss and the only 
limitation to his activity was not lifting greater than 10 
pounds.  He was still able to perform activities of daily 
living and a fair amount of lifting including doing his farm 
labor and mowing the lawn.  The examiner recommended that the 
veteran continue to avoid lifting over 10 pounds as it 
appeared that when he overexerted himself in the past he 
caused recurrence of his hernia.  There was no evidence on 
examination of a reducible hernia, the veteran did not need a 
truss, and the examiner did not recommend one.  

Records in the veteran's claims file provide that volume I of 
his VA clinical file was not located at the VAMCs in 
Portland, Oregon or Phoenix, Arizona.  The veteran has 
contended that such volume would contain medical records in 
support of his claim.  

Correspondence dated in 2001 from the National Personnel 
Records Center provides that no morning reports available for 
the Navy.  

Legal Analysis

Entitlement to a Compensable Evaluation

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The rating decision on appeal evaluated the veteran's 
disability under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7338, for inguinal hernias.  This particular 
code was not amended by the changes to the schedular criteria 
for evaluating diseases of the digestive system that became 
effective in July 2001.  Such changes only addressed 
disabilities of the liver.  

A noncompensable rating is assigned when an inguinal hernia 
is not operated, but remediable; and when the hernia is 
small, reducible, or without true hernia protrusion.  A 10 
percent rating is assigned for postoperative residuals of a 
hernia that is recurrent, readily reducible and well 
supported by truss or belt.  A 30 percent rating is warranted 
for small postoperative recurrent hernia, or an unoperated 
irremediable hernia, which is not well supported by a truss 
or is not readily reducible.  Where there is a large 
postoperative recurrent hernia that is considered inoperable, 
which is not well supported under ordinary conditions and not 
readily reducible, a 60 percent evaluation will be assigned.  
38 C.F.R. § 4.114, Diagnostic Code 7338.

An October 2002 rating decision, addressing other issues, 
evaluated the veteran's service-connected inguinal hernia 
under Diagnostic Code 7805, for limitation of motion caused 
by a scar.  Effective August 30, 2002, the VA revised the 
criteria for evaluating skin disabilities, and the veteran 
has not been provided the new or revised criteria.  However, 
as the two versions of 38 C.F.R. § 4.118, Code 7805 are 
identical in that they provide that scars which cause 
functional loss are to be rated on limitation of function of 
the affected part, and as the competent medical evidence 
reflects that the veteran's residual scar does not result in 
any limitation of motion, it is not prejudicial to the 
veteran for the Board to address applicability of this 
Diagnostic Code to his claim at this time.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for post-
operative left inguinal under either applicable Diagnostic 
Code.  

The report of the June 2000 VA examination provides that the 
veteran had excellent resolution in his symptoms with 
herniorrhaphy performed many years ago, was not currently 
wearing a truss, was only limited in activity to lifting no 
greater than 10 pounds, and was still able to perform 
activities of daily living and a fair amount of lifting 
including doing his farm labor and mowing the lawn.  There 
was no evidence on examination of a reducible hernia.  Thus, 
under the criteria set forth at Diagnostic Code 7338, the 
veteran does not warrant a compensable evaluation.  

Moreover, the competent medical evidence fails to show that 
the veteran's post-operative inguinal hernia scar is 
symptomatic (e.g., pain or tenderness) or results in any 
limitation of motion.  The evidence contains no treatment 
records showing that the veteran's disability has increased 
in severity since the June 2000 VA examination.  Thus, a 
compensable scheduler evaluation for the veteran's disability 
is not warranted under Diagnostic Codes 7803-7805.  When the 
requirements for a compensable rating of a diagnostic code 
are not shown, a zero percent rating is assigned.  38 C.F.R. 
§ 4.31.  

The Board recognizes the veteran's own assertions that his 
service-connected disability warrants a compensable 
evaluation.  A layperson is competent to testify as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as whether his symptoms satisfy medical diagnostic 
criteria, or describe the severity of a condition in medical 
terms.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Thus 
his own contentions do not constitute competent medical 
evidence that his service-connected disability warrants a 
compensable evaluation under either applicable Diagnostic 
Code.

As the preponderance of the evidence is against an increased 
schedular rating, the benefit of the doubt doctrine is not 
for application in the instant case.  Gilbert, supra; Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The question of whether the veteran is entitled to an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is addressed in the remand below.

Entitlement to Service Connection

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection will be 
presumed for certain chronic diseases, to include peptic 
ulcer disease, which are manifest to a compensable degree 
within one year after the veteran's separation service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service, or a service-connected disability.  Id., Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu, supra.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

If a veteran engaged in combat with the enemy during a period 
of war, the VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in service, such satisfactory lay or other evidence 
of service incurrence if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence. 38 
U.S.C.A. § 1154(b)(West 2002); 38 C.F.R. § 3.304(d).  Every 
reasonable doubt shall be resolved in the veteran's favor.  
Service connection of such disease or injury may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b).  However, the reduced evidentiary burden 
only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a duodenal ulcer.  
While there is indication of an in-service  hospitalization 
in 1943, the veteran's service medical records are negative 
for any competent medical evidence that the veteran had a 
gastric or duodenal ulcer during his period of active duty.  
The separation examination was negative for any pertinent 
abnormal gastrointestinal findings.

The Board also finds that the medical evidence is negative 
for any pertinent findings until many years post-service.  
While the veteran claimed service connection for stomach 
trouble in January 1946, and alleges that lost VA treatment 
records would show treatment shortly after his separation 
from service, the reports of the March 1950 and March VA 
examination are competent medical evidence against the 
veteran's claim.  These examinations were conducted by 
medical professionals and are negative for any findings that 
were attributed to a gastric or duodenal ulcer.  There is 
indication of lower gastrointestinal symptoms but such was 
attributed to a rectal disorder; there was no suggestion of 
gastric or duodenal disease, to include peptic ulcer disease.  
There is also indication of abdominal pain but the only 
pertinent history recorded during this time was complications 
from pre-service surgery: an appendical abscess in 1937.  It 
is apparent that the veteran developed adhesions secondary to 
an appendectomy.  There is no indication of peptic ulcer 
disease before, during or within one year of service.

While the Board has considered the veteran's testimony and 
statements regarding his in-service gastrointestinal 
symptoms, the separation examination failed to disclose any 
pertinent abnormal findings or diagnosis and there is no 
medical evidence reflecting a diagnosis of peptic ulcer 
disease (a stomach or duodenal ulcer), continuity of upper 
gastrointestinal symptomatology or any other relevant 
abnormal findings for many years post-service.  The Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In this case, the disability at issue was not 
shown by competent medical evidence until several decades 
post-service, in 1982.  

The Board recognizes that the October 1967 VA note provides 
that the veteran was diagnosed with a duodenal ulcer, by 
history.  However, this report does not constitute medical 
evidence linking the veteran's post-service ulcer to his 
service.  First, this report is dated more than 20 years 
after the veteran's service.  Maxson, supra.  It does not 
indicate that it included any review of the veteran's service 
medical records.  It is quite apparent that the report was 
not based on such a review, since the service medical records 
and initial post-service examination reports are negative for 
any corroboration of the alleged in-service duodenal ulcer.  
The report.  merely contains a bare transcription of lay 
history and it does not indicate that the veteran's prior 
duodenal ulcer occurred during or within one year of his 
active duty.

Further, the record contains no medical evidence showing a 
nexus or link between the veteran's post-service ulcer and 
any remote incident of service.  The veteran has not 
identified any outstanding post-service medical records that 
he claims would provide evidence of a nexus to service.  

The Board recognizes the contentions by the veteran, his wife 
and his mother that his post-service ulcer is causally 
related to his active duty.  However, as laypersons, they are 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  
Espiritu, supra.  Thus, their own opinions are not relevant 
to the critical issue of whether his post-service ulcer is 
causally related to service.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a compensable evaluation for a post-operative 
left inguinal hernia is denied.  

Entitlement to service connection for a duodenal ulcer is 
denied.
                                                         
REMAND

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 377 
(1996).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
are limited to cases in which there is an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards.  

In this case, while there is no medical evidence of any 
hospitalizations in recent years for a postoperative left 
inguinal hernia, the most recent VA examination included an 
assessment that the veteran was limited from lifting more 
than 10 pounds and the only relevant medical or surgical 
history is the surgical repair of a left inguinal hernia.  It 
is the Board's judgment that this case should be referred to 
the VA Chief Benefits Director for consideration of whether 
an extraschedular rating is warranted for his postoperative 
left inguinal hernia under 38 C.F.R. § 3.321(b)(1).  

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to the claim for an 
extraschedular rating for a postoperative 
left inguinal hernia under 38 C.F.R. § 
3.321(b)(1).  The veteran should further 
be requested to submit all evidence in 
his possession that pertains to his 
claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  Thereafter, the RO should refer the 
issue of whether an extraschedular rating 
is warranted for the veteran's service-
connected postoperative left inguinal 
hernia under the provisions of 38 C.F.R. 
§ 3.321(b)(1) ) to the VA Chief Benefits 
Director.  If any benefit sought remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



